DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on  05/16/22.  In view of amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-12 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of inspecting and verifying images being processed, such as comparing stored reference information with the processed images to detect defects (see Inoo et al. ‘526). However, The prior art of record fails render obvious independent claims 1 or 10, because the prior art of record fails to teach or suggest an inspection system (or method)  to register a plurality of reference images,
print an image on a sheet, read the printed image, the printed image including a code,
select a reference image associated with the code from the plurality of reference
images, and inspect the read image based on the selected reference image  , as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 13, 2022